Exhibit 10.33

IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION
OF TECOGEN AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL
OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE
FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY
OF ANY OFFERING MATERIALS OR THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY
IS A CRIMINAL OFFENSE.
THE SHARES OFFERED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.
TECOGEN INC.
Subscription Agreement
Tecogen Inc.
45 First Avenue
Waltham, MA 02451
Ladies and Gentlemen:
1.Subscription. The undersigned (the “Investor”) hereby agrees to purchase
shares of common stock (the “Shares”) and warrants to purchase common stock (the
“Warrants”) of Tecogen Inc., a Delaware corporation (“Tecogen”), for the
aggregate dollar amount set forth on the signature page hereto (of which a
nominal amount will be allocated to the Warrants). The Shares and the Warrants,
together with the shares underlying the Warrants as the context may require, are
referred to together as the “Securities.” The Warrants will be in the form
previously separately supplied to the Investor. A warrant to purchase one share
of common stock will be issued for each Share purchased.
THE INVESTOR UNDERSTANDS THAT AN INVESTMENT IN THE SECURITIES INVOLVES A HIGH
DEGREE OF RISK, AND THAT THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFER
AND RESALE. THERE CAN BE NO ASSURANCES THAT THE INVESTOR WILL RECOVER ALL OR ANY
PORTION OF THIS INVESTMENT.
2.Execution and Acceptance of Subscription Agreement. Upon the execution hereof
by the Investor and full payment of the purchase price for the Securities,
subject to acceptance by Tecogen, Tecogen will issue to the Investor the Shares
and Warrants subscribed for by the Investor.
3.Access to Information; Independent Investigation. The Investor hereby
acknowledges that:
a.The Investor understands that Tecogen is a public company and files reports
and other documents with the U.S. Securities and Exchange Commission (the “SEC”)
under its EDGAR filing system. The Investor is urged to review these documents
(the “SEC Filings”), which can be accessed at the SEC’s website at www.sec.gov.
To the extent that the SEC Filings contain any projections of future performance
or other “forward-looking information,” the Investor acknowledges that such
forward-looking information is inherently uncertain and that Tecogen is unable
to make any representation that any such events will or will not, in fact,
occur.
b.In making the decision to purchase the Securities, the Investor and the
Investor’s advisors have, prior to any sale to the Investor, been given access
and the opportunity to examine all books and records of Tecogen, all contracts
and documents relating to Tecogen, and an opportunity to ask questions of, and
to receive answers from, Tecogen and to obtain any additional information
necessary to verify the accuracy of the information provided to the Investor.
The Investor and the Investor’s advisors have been furnished with all materials
relating to the business, finances and operations of Tecogen and materials
relating to the offer and sale of the Securities that have been requested.




--------------------------------------------------------------------------------

Exhibit 10.33

c.No warranties or representations have been made to the Investor or the
Investor’s advisors concerning the Securities, Tecogen, its business or
prospects, or other matters, by Tecogen, Tecogen’s officers or employees, or any
other person or entity, except as set forth in this Subscription Agreement.
4.Investment Representations.
a.Restricted Securities. The Investor understands that the Securities are being
offered and sold in reliance upon certain exemptions from the registration
provisions of the Securities Act of 1933 (together with the rules and
regulations thereunder, the “Securities Act”), including Regulation D
thereunder. The Investor agrees not to offer, sell, pledge, hypothecate or
otherwise transfer or dispose of any of the Securities in the absence of an
effective registration statement under the Securities Act covering such
disposition, or an opinion of counsel, satisfactory to Tecogen, to the effect
that registration under the Securities Act is not required in respect of such
sale, pledge, hypothecation, transfer or disposition.
b.Illiquidity. The Investor has been advised that the Investor must be prepared
to bear the economic risk of an investment in Tecogen for an indefinite period
because the Securities are subject to restrictions on transfer under the U.S.
federal securities laws and the trading market for the Shares is limited.
c.Purchase for Own Account. The Investor represents that the Securities are
being acquired and will be acquired solely for the Investor’s own account for
investment and not with a view to any subsequent sale or other transfer of all
or any portion thereof except a sale or transfer permitted by applicable
securities laws.
d.Further Representations. The Investor further represents and warrants that:
(1)
If not an individual, the Investor was not formed for the specific purpose of
acquiring the Securities, the Investor is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, has full
power to execute, deliver and perform this Subscription Agreement and has
received any necessary corporate or regulatory approvals to do so;

(2)
This Subscription Agreement has been duly executed and delivered by the Investor
and constitutes a valid and binding obligation of the Investor, enforceable in
accordance with its terms; and

(3)
The execution of and performance of the transactions contemplated by this
Subscription Agreement and compliance with their provisions by the Investor will
not violate any provision of law and will not conflict with any agreement or
other document that is binding on the Investor.

5.Representations of Tecogen. Tecogen hereby represents and warrants to the
Investor as follows.
a.Valid Organization. Tecogen is a corporation duly organized, validly existing
and in good standing under the laws of Delaware. Tecogen has all requisite power
and authority to carry on its business as now conducted.
b.Exchange Act Filings. Tecogen’s Form 10-K, as amended, for its 2014 fiscal
year, as filed with the SEC, and any subsequent filings by Tecogen under the
Securities Exchange Act of 1934 (together with the rules and regulations
thereunder, the “Exchange Act”), did not, as of their respective dates contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in light of the circumstances
in which they were made, not misleading. Since the filing of such Form 10-K,
Tecogen has made all filings with the SEC required under the Exchange Act.
c.Authorization. All corporate and other action on the part of Tecogen necessary
for the authorization, execution, delivery and performance of this Subscription
Agreement and the consummation of the transactions contemplated herein has been
taken. When executed and delivered by Tecogen, this Subscription Agreement will
be the legal, valid and binding obligation of Tecogen, enforceable against
Tecogen in accordance with its terms.
d.Validity and Binding Effect of Securities. The Securities will, upon issuance
pursuant to the terms hereof, be a valid and binding obligation of Tecogen,
enforceable against it in accordance with its terms.
e.Consents. All consents, approvals, orders and authorizations required on the
part of Tecogen in connection with the execution, delivery or performance of
this Subscription Agreement and the consummation of the transactions
contemplated herein have been obtained, other than such filings required to be
made after the closing under applicable federal and state securities laws.




--------------------------------------------------------------------------------

Exhibit 10.33

f.No Conflict. The execution and delivery of this Subscription Agreement by
Tecogen and the consummation of the transactions contemplated hereby and thereby
will not conflict with or result in any violation of or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under (i) any provision of the organizational documents of Tecogen or
(ii) any agreement or instrument, permit, franchise, license, judgment, order,
statute, law, ordinance, rule or regulations, applicable to Tecogen or its
properties or assets.
6.Expenses. The Investor and Tecogen shall each bear its own expenses incurred
in connection with the negotiation and execution of this Subscription Agreement
and the transactions contemplated hereby.
7.Miscellaneous.
a.Notices. When any notice is required or authorized hereunder, such notice
shall be given in writing and shall be deemed effectively given:(i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (iii) five
days after having been sent by registered or certified mail (or regular mail if
registered or certified mail is unavailable in the country of the recipient),
(iv) if sent within the U.S., one business day after deposit with a recognized
overnight courier, specifying next business day delivery, with written
verification of receipt or (v) if sent from the U.S. to an address outside the
U.S. or if sent from outside the U.S. to an address within the U.S., five
business days after deposit with an internationally recognized courier service
if, specifying that delivery be made within five business days with written
verification of receipt. All notices and other communications shall be sent if
sent to the Investor, to the address, fax number or email address of the
Investor set forth on the signature page to this Subscription Agreement, as it
may subsequently change on Tecogen’s books by notice from the Investor; and
If to Tecogen, to:
Tecogen Inc.
45 First Street
Waltham, MA 02451
Attention:  Chief Financial Officer
Fax No.:  (781) 622-1027
Phone No.:  (781) 622-1117
With a copy to:
Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
Attention: Edwin L. Miller, Jr.
Fax No.:  (617) 338-2880
Phone No.:  (617) 338-2800
Such notices or communications shall be effective when received. If a notice or
communication to Investor is sent in the manner provided above, it is duly
given, whether or not the addressee receives it. Tecogen by notice to the
Investor may designate additional or different addresses for subsequent notices
or communications.
b.Successors and Assigns. This Subscription Agreement shall be binding upon the
heirs, executors, administrators, successors, and assignees of the Investor.
c.Choice of Law. This Subscription Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York and, to the
extent it involves any United States statute or regulations, in accordance
therewith.
d.Consent to Jurisdiction. The parties hereby consent and submit to the
exclusive jurisdiction of the state and federal courts in New York City with
respect to all disputes arising in connection with this Subscription Agreement.
e.Survival of Representations. The parties agree that all of the warranties,
representations, acknowledgments, confirmations, covenants and promises made in
this Subscription Agreement shall survive its execution and delivery.




--------------------------------------------------------------------------------

Exhibit 10.33

f.Counterparts. This Subscription Agreement may be executed in any number of
counterparts each of which shall be deemed an original and which, taken
together, shall form one and the same agreement. Execution and delivery of this
Subscription Agreement may be evidenced by faxed signatures.
g.Integration. This Subscription Agreement together with other documents
executed and delivered in connection herewith is the complete and exclusive
agreement between the parties with regard to the subject matter hereof and
supersedes any and all prior discussions, negotiations and memoranda related
hereto.
[Signature page immediately follows.]




--------------------------------------------------------------------------------

Exhibit 10.33

Tecogen Inc.
Signature Page to Subscription Agreement


The Investor hereby becomes a party to this Subscription Agreement, effective
upon the execution of this signature page by Tecogen.




Aggregate dollar amount being purchased:
$
 
________________________________________
Investor’s name
 
 
 
Price per Share plus associated Warrants: $3.37
 
Investor’s signature
 
 
Investor’s Title, if any
Warrant exercise price for one share of common stock: $4.00
 
 
 
 
Address of the Investor
Number of Shares being purchased:
 
 
Number of Warrants being purchased:
 
 
 
 
 
ACCEPTED AND AGREED
 
Email address: ______________________
TECOGEN INC.
 
 
 
 
Fax number: _______________________
 
 
By:
____________________________
Date:
____________________________







